Citation Nr: 1709058	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1991 to May 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

When this case was before the Board in December 2011, July 2014, September 2015, and May 2016 it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran's left ankle sprain is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for left ankle sprain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claim for left ankle sprain, any error committed with respect to that claim is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for his left ankle disability, which he contends originated in service.

His February 1989 pre-induction examination was negative for any ankle abnormalities.  The evidence indicates he sustained a left ankle ligament sprain in December 1993.  He was seen two weeks later for ongoing problems with pain on movement.  He underwent an x-ray at that time, which revealed no fractures or other bony abnormalities.   

The Veteran underwent a VA examination in October 2008.  Following that examination, the examiner diagnosed a left foot pes planus deformity, but did not diagnose a left ankle disability.  Conversely, however, the Veteran's outpatient treatment records contained a diagnosis of left ankle sprain just two months prior in August 2008.  In addition, following the Veteran's October 2008 VA examination, a February 2010 podiatry note revealed a diagnosis of posterior tibial tendonitis. 

More recently, in August 2016, the Veteran underwent a second VA examination wherein he was again diagnosed with a left ankle sprain.  However, the VA examiner concluded the Veteran's current disability was less likely than not incurred in or caused by his injury in service.  In support of this conclusion, the examiner indicated the Veteran's service records did not support a left ankle sprain diagnosed in 2008.  The examiner pointed to a lack of "documentation of persistent swelling, difficulty ambulating, squatting or standing,"  but conceded the Veteran's pain in his ankle was a symptom associated with his left ankle sprain.  Unfortunately, the examiner wholly failed to acknowledge or discuss the Veteran's lay reports in his medical opinion.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Notwithstanding the medical opinions provided by the August 2016 VA examiner, the Veteran has continuously reported that his left ankle pain has persisted since his injury in service.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

In this case, the Veteran has reported that he experienced pain following his left ankle sprain in service, which has persisted ever since.  The Board finds the Veteran competent to report such a manifestation.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing ongoing left ankle pain to be at least as probative as the above-noted VA examiner's findings, as the Veteran is truly the only person capable of such observation.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current left ankle sprain and his in-service ankle sprain.  The Veteran has competently and credibly reported that he initially experienced left ankle pain ever since his December 1993 left ankle sprain.  Further, the August 2016 VA examiner diagnosed the same disability, and attributed the Veteran's ankle pain to that disability.  Accordingly, a nexus to service is established.  To the extent the August 2016 VA examiner opined that it was less likely as not that the Veteran's current ankle sprain was related to his in-service ankle sprain, the Board finds this opinion to be of limited probative value as the opinion failed to address the Veteran's lay statements regarding the continuity of his ankle manifestations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) .

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed left ankle sprain and his in-service left ankle sprain is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his left ankle disability.


ORDER

Service connection for left ankle disability, diagnosed as left ankle sprain, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


